

115 HR 6875 IH: To reauthorize the Department of Defense mentor-protégé program.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6875IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo reauthorize the Department of Defense mentor-protégé program.
	
 1.Reauthorization of Department of Defense mentor-protégé programSection 831(j) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended—
 (1)in paragraph (1) by striking September 30, 2018 and inserting September 30, 2023; and (2)in paragraph (2), by striking September 30, 2021 and inserting September 30, 2026.
			